t c memo united_states tax_court galedrige construction inc petitioner v commissioner of internal revenue respondent docket no filed date p an asphalt paving contractor did not account for inventories and kept its books and filed its returns on the cash_receipts_and_disbursements_method of accounting r determined that the sale of merchandise was an income- producing factor in p's business that p must pursuant to sec_1_471-1 income_tax regs account for inventories and that p must use the accrual_method of accounting to clearly reflect income held emulsified asphalt which becomes useless in less than hours is not merchandise held_for_sale by p held further p has no inventories thus sec_1_471-1 income_tax regs does not apply to p for the taxable years at issue held further p's method_of_accounting clearly reflects income r abused her discretion in requiring p to use the accrual_method of accounting john p mcdonnell for petitioner ronald g dong for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax for taxable years and of dollar_figure and dollar_figure respectively respondent also determined a sec_6661 addition to petitioner's tax of dollar_figure for taxable_year all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar the issue for decision is whether respondent's determination that petitioner must account for inventories and use the accrual_method of accounting accrual_method was an abuse_of_discretion where petitioner accounted for the materials consumed in its service business as supplies we hold it was findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our due to our finding that petitioner is not required to use an inventory_method of accounting and that respondent abused her discretion in requiring petitioner to change its method_of_accounting we need not address the issue of whether petitioner is liable for an addition_to_tax or penalty for a substantial_understatement_of_income_tax findings by this reference at the time the petition in this case was filed petitioner's principal_place_of_business was located in alviso california petitioner keeps its books_and_records on the cash_method and has always done so it files its federal_income_tax return using a fiscal_year ending june petitioner is a corporation engaged in the business of asphalt paving and related_services potential customers contact petitioner asking for an estimate to perform asphalt paving work petitioner sends an estimator to examine the area to be paved to measure it and to determine the approximate amount of asphalt needed for the job the estimator also considers the equipment number of workers and time required to complete the job two jobs could require the same amount of asphalt but have different costs for instance it requires more time and possibly different equipment to pave a parking lot with structures on it than a wide-open parking lot the estimator prepares a proposed worksheet which indicates all the factors involved in estimating a bid price for a job during the years in issue the proposed worksheet had three cost columns equipment labor and materials the equipment column had spaces to enter a description of the equipment required the hours required and the hourly cost of the equipment the labor column had spaces to enter the laborers' names the hours required and the hourly cost of each laborer finally the materials column had spaces for the quantity of asphalt required the source of the asphalt and the unit rate of the asphalt charged by the supplier using his or her best judgment the estimator filled in the equipment and labor columns to fill in the materials column the estimator called an asphalt supplier to determine the unit rate for the asphalt this rate was then entered into the materials column petitioner did not increase the estimated cost of the asphalt after each column was completed the column totals were summed and combined to arrive at a total direct expense the total direct expense was then increased by either or percent to recover overhead expenses and to make a profit on the job the proposal sent to the customer contained a lump-sum bid it did not break out the various costs making up the bid petitioner used two or three asphalt suppliers during the years at issue and generally would not adjust its bids to compete with an opposing paving contractor if accepted the proposal formed the basis of the contract between petitioner and the customer once the contract was signed petitioner obtained the asphalt to be used in the paving job petitioner never acquired asphalt from a supplier without a signed contract with a customer when a job exceeded the scope of the original contract petitioner charged the customer on a time and materials basis the record is sparse with respect to the specific computation of the time and materials charge in any event it appears that this type of charge was uncommon in performing its contracts petitioner took delivery of the materials directly from the asphalt supplier petitioner's driver picked up the asphalt and took it directly to the job site the asphalt had to be laid within to hours from the time it was picked up from the plant or it would become rock hard and have to be thrown away petitioner had no way to extend the time that asphalt is in an emulsified condition once the asphalt hardened it could not be melted and reused nor could it be returned for credit to the asphalt supplier petitioner generally worked on only one job at a time lasting a week or less when the job was finished petitioner billed the customer and created an accounts_receivable on its books the asphalt company sent petitioner an invoice usually due within days which petitioner paid only after it received payment from its customer although petitioner not the customer usually paid the supplier there were some customers who paid the supplier directly for the asphalt used on a job this was an uncommon event however that did not occur during the years at issue occasionally customers issued a joint check to petitioner and the supplier so that in effect the customer paid the supplier petitioner's asphalt costs for the tax years and were dollar_figure and dollar_figure respectively petitioner deducted the cost of the asphalt as a supplies expense on its tax returns for the years at issue opinion the principal issue for decision is whether it was an abuse of respondent's discretion to require petitioner to change from the cash_method_of_accounting to the accrual_method of accounting subsumed in this issue is the question of whether petitioner should be required to use inventories for tax purposes sec_446 provides in pertinent part sec_446 general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_471 provides in pertinent part sec_471 general_rule --whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of continued a taxpayer that has inventories is required to use the accrual_method unless it can show that use of another method here the cash_method would produce a substantial identity of results and that the commissioner’s determination requiring a change is an abuse_of_discretion 104_tc_367 see also 743_f2d_781 11th cir 420_f2d_352 1st cir affg tcmemo_1969_79 merchandise a respondent determined that during the years in issue petitioner's asphalt was merchandise that was an income-producing factor that petitioner therefore had inventories and thus it must use the accrual_method of accounting in order to clearly reflect taxable_income petitioner asserts that it is primarily in the business of providing service its clients purchase its expertise in paving furthermore petitioner contends that continued any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income by regulation the secretary has determined that inventories are necessary if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs completing the statutory and regulatory scheme sec_1 c i income_tax regs provides that a taxpayer that has inventory must also use the accrual_method of accounting with regard to purchases and sales respondent has no authority to require it to use an inventory_method of accounting when there is nothing on hand at the end of the day to count finally petitioner argues that the asphalt is neither merchandise nor an income-producing factor petitioner deducted the cost of the asphalt as a supplies expense under sec_162 and sec_1_162-3 income_tax regs sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-3 income_tax regs provides in pertinent part cost of materials --taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year the statute and regulations do not define merchandise or inventory nor do they clearly distinguish between materials_and_supplies that are not actually consumed and remain on hand and inventory however we must decide whether the emulsified asphalt petitioner uses is a supply within the meaning of sec_162 or inventory within the meaning of sec_471 we begin by acknowledging that the authorities in this area are not easily reconcilable see nolan can the cash_method_of_accounting clearly reflect income_tax notes date and march continued at the outset we note that it is clear that petitioner provides a service to its clients if its clients wanted only to purchase asphalt they could have done so by dealing directly with the asphalt supplier previously we examined certain service transactions to determine whether the transaction in substance involved solely the sale of a service or whether the transaction involved the sale of a service and merchandise wilkinson-beane inc v commissioner supra funeral business's caskets are merchandise thompson elec inc v commissioner tcmemo_1995_292 electrical contractor's wire conduit and electrical panels are merchandise honeywell inc v commissioner tcmemo_1992_453 taxpayer's consideration of cost of rotable parts in determining amount of fixed fee charged customers in maintenance service business does not establish that those parts were acquired and held_for_sale held rotable spare parts are not merchandise affd without published opinion 27_f3d_571 8th cir j p sheahan associates inc v commissioner tcmemo_1992_239 contractor's roofing materials are merchandise surtronics inc v commissioner tcmemo_1985_277 electroplating metals are merchandise in this case we must decide whether petitioner is a seller of only a service or a seller of a service and merchandise continued and the authorities cited therein petitioner asserts that respondent has no authority to require it to use inventory_accounting when there is nothing on hand at the end of the day to count petitioner acquired asphalt directly from the supplier drove to the job site and poured it within a few hours any asphalt not laid within to hours of acquisition hardened and had to be discarded thus hardened- but-unlaid asphalt was worthless for the job for which it was ordered and for any other job petitioner’s position has commonsense appeal and some support in law and in industry practice see ansley-sheppard- burgess co v commissioner supra commissioner agreed that taxpayer contractor did not have inventory furthermore until the early 1990's the commissioner generally permitted construction contractors to account for construction materials_and_supplies as supplies rather than as inventory see eg id pincite the cash_method_of_accounting has been widely used throughout the contracting industry and accepted by respondent since time immemorial hunt engg co v commissioner tcmemo_1956_248 construction contractor purchasing materials for various jobs as they were needed maintained no inventories cash_method clearly reflected income beginning in the early 1990's the commissioner began to require contractors to account for the materials used in construction as merchandise inventory in j p sheahan associates inc v commissioner supra a roofing company argued that because it ordered materials only on an as needed basis leftover materials were either returned to the supplier for credit or held by the taxpayer at one of its base locations until shipped to a job site it had no yearend inventory and therefore did not hold merchandise for sale within the meaning of the regulations the court said in so contending petitioner ignores the fact that the regulations speak in terms of every case in which the production purchase or sale of merchandise is an income-producing factor this is the foundation for the determination by respondent pursuant to sec_471 that inventories should be used the fact that such use may produce a zero or minimal year-end inventory is irrelevant citations omitted under j p sheahan associates inc it is irrelevant whether the taxpayer has merchandise on hand at the end of the year for the determination that it must utilize the inventory_method in computing its taxable_income id thus the fact that petitioner had no emulsified asphalt on hand at the end of see nolan can the cash_method_of_accounting clearly reflect income_tax notes date in so holding the court distinguished as dicta certain language in 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 the day is not dispositive of the issue of whether it must maintain an inventory it is equally clear from j p sheahan associates inc that before the commissioner may require the taxpayer to utilize an inventory_method of accounting the taxpayer must produce purchase or sell merchandise that is an income-producing factor thus to find that inventories are necessary we must first find as fact that petitioner produces purchases or sells merchandise honeywell inc v commissioner supra if so then we must find that the production purchase or sale of that merchandise is an income-producing factor wilkinson-beane inc v commissioner f 2d pincite honeywell inc v commissioner supra sec_1_471-1 income_tax regs the fact that petitioner had no emulsified asphalt on hand at the end of the day is not dispositive of whether it must use an inventory_method of accounting we think however that there is a significant difference between a taxpayer who has no material on hand at the end of the year because it was returned to the supplier for credit see eg j p sheahan associates inc v commissioner supra and a taxpayer who has no material on hand at the end of the day because of the ephemeral quality of the material thus we consider the ephemeral quality of the emulsified asphalt to be a factor that must be considered in our analysis of whether the emulsified asphalt is merchandise although not specifically defined in the internal_revenue_code the code or the regulations courts have held that merchandise as used in sec_1_471-1 income_tax regs is an item acquired and held_for_sale see eg wilkinson-beane inc v commissioner supra pincite a canvassing of authorities in the accounting field yields several definitions such as goods purchased in condition for sale goods awaiting sale articles of commerce held_for_sale and all classes of commodities held_for_sale the common denominator seems to be that the items in question are merchandise if held_for_sale honeywell inc v commissioner tcmemo_1992_453 rotable spare parts are merchandise if they were acquired and held_for_sale whether an item was acquired and held_for_sale is governed by the substance of the transaction and not its form honeywell inc v commissioner supra thus to determine whether an item is merchandise we must take into account the particular facts and circumstances of the taxpayer in each case and the manner and context in which the taxpayer operates the in construing the word merchandise we apply the rule that 'the natural and ordinary meaning of words will be applied in construing tax statutes unless the congress has definitely indicated an intention that they should be otherwise construed' 420_f2d_352 1st cir quoting 112_f2d_368 6th cir affg tcmemo_1969_79 business at hand wilkinson-beane inc v commissioner supra thompson elec inc v commissioner tcmemo_1995_292 honeywell inc v commissioner supra j p sheahan associates inc v commissioner tcmemo_1992_239 previously this court has held that a manufacturer supplier of emulsified asphalt and asphalt products that maintained a yearend inventory of raw materials must use the accrual_method of accounting even though it had no finished product inventory at the end of the year akers v commissioner tcmemo_1984_208 affd on this issue and revd in part sub nom 796_f2d_843 6th cir in asphalt prods co the taxpayer was in the business of manufacturing emulsified asphalt from pure asphalt using a chemical treatment and a physical process it maintained an inventory of raw materials and had a fixed production plant with large tanks in which it was able to preserve the emulsified condition of its finished product and therefore its marketable quality indefinitely the facts of asphalt prods co and the case at very little road contracting work was done by asphalt products in the colder months of december january and february asphalt products generally closed its operations completely in mid-december and all of its employees took vacations from mid- december until early january asphalt products did not keep any finished product in its tanks during the 2-week shutdown period akers v commissioner supra hand are clearly distinguishable petitioner is in the business of laying emulsified asphalt not in the business of manufacturing emulsified asphalt petitioner acquires asphalt from a producer of emulsified asphalt has no yearend or even dayend inventory of raw materials and is unable to prevent or even delay the asphalt from becoming rock hard and worthless within to hours of its acquisition from the supplier thus asphalt prods co is not dispositive of the issue of whether the asphalt is merchandise sold by petitioner in thompson elec inc v commissioner supra the taxpayer used materials such as wiring conduits electrical panels and lighting fixtures in its electrical contracting business the taxpayer maintained an inventory of unassigned materials on its premises that it used for small contracts in addition to delivering materials directly from the supplier to its large- contract customers' sites the taxpayer reported yearend inventory of dollar_figure and dollar_figure for taxable years and respectively we concluded that the material at issue was merchandise which was an income-producing factor even though the taxpayer did not display the material to customers or to the public the material was not itemized on bids or invoices nor separately charged to the customer the taxpayer did not sell material separately from its services and the taxpayer’s customers generally did not select the materials to be used thus the fact that petitioner did not sell emulsified asphalt separately from its services is not a fact that would preclude asphalt from being merchandise inventory the facts of thompson elec inc however are so different from the facts of the instant case that it is not dispositive of the issue of whether asphalt is merchandise in contrast to the durable quality of the electrical materials that allowed thompson electric inc to maintain yearend inventories on its premises the peculiar physical properties of emulsified asphalt make it impossible for petitioner to have any item to hold for sale at the end of the day at either its clients' sites or its own premisesdollar_figure the seminal case on the issue of whether material provided in conjunction with the sale of a service is merchandise is 420_f2d_352 1st cir in wilkinson-beane inc the taxpayer was an undertaking establishment that sold caskets as part of its funeral service in construing the word merchandise the court used the ordinary meaning of the word and found that the common denominator in all the definitions was that the items in question are merchandise if they are held_for_sale id pincite in finding caskets were similarly the instant case is factually distinguishable from j p sheahan associates inc v commissioner tcmemo_1992_239 on the quality of the material used in the performance of the contracts in j p sheahan associates inc the record showed that excess roofing materials were either returned to the seller for credit or held for use on another job merchandise the court noted that the taxpayer normally kept an inventory of some caskets that the caskets were not necessarily used during the year they were purchased and occasionally were carried for long periods of time and that there was a direct relationship between the magnificence of the caskets and the cost of the service id the factors that led the court to conclude in wilkinson- beane inc that the caskets were merchandise are not present in the instant case using the ordinary meaning of the word merchandise we find that the physical properties of the emulsified asphalt prevent petitioner from holding it for sale unlike the taxpayer in wilkinson-beane inc who was able to hold a stockpile of caskets through multiple annual accounting periods without diminished utility the facts in this case show that from the moment it received the emulsified asphalt from the supplier petitioner was joined in a race that had an unalterable predetermined outcome within to hours the emulsified asphalt would be rock hard and worthless accordingly under the facts and circumstances of this case we cannot find that the emulsified asphalt is merchandise it is irrelevant that the laid asphalt contained the potential of providing many years_of_service to its ultimate beneficiary the owner of the paved surface the utility that must be considered is that afforded the service provider working with the material if petitioner was victorious in the race and the asphalt was laid within the brief period that it remained in its emulsified condition its change_of state into a rock hard solid provided utility only to the owner of the paved surface if however petitioner managed no better than to place or show and all the emulsified asphalt was not laid within to hours of receipt the unlaid amount would become entirely and irrevocably worthless to everyone in either event the utility provided by the material entirely vanished within to hours of its receipt this peculiar physical property of the emulsified asphalt is a material difference that distinguishes it from the roofing materials electrical materials and caskets of the aforementioned cases furthermore unlike wilkinson-beane inc the variable factor in the cost of the service provided by petitioner was the relative complexity of the client's site and the additional_amount of labor and machinery required to lay the asphalt on a more complex site not the relative magnificence of the material the facts of the instant case are thus distinguishable from those of wilkinson-beane inc and its progeny in 743_f2d_781 11th cir the court_of_appeals for the eleventh circuit considered the issue of whether the taxpayer who was in the business of producing and selling newspapers was required to use an inventory_method of accounting the taxpayer argued that it was in a service business the business of providing information for its readership and running advertisements for its clients and that it was not the type of merchandiser envisioned by the inventory regulations id the court found that even though the taxpayer sold an extremely perishable commodity a day-old newspaper is stale and therefore it had virtually no inventories of finished goods the taxpayer was required to account for inventories because the sale of merchandise was an income-producing factor and there was a significant fluctuation of newsprint and ink on hand which had a significant effect on taxable_income id pincite the court_of_appeals also stated that in deciding whether a taxpayer must adopt inventories the size of the account and the fluctuations are relevant id pincite after discussing the language in sec_1_471-1 income_tax regs that requires inventories in every case in which the sale of merchandise is an income-producing factor the court said nevertheless given that the ultimate goal of the regulation is to reflect taxable_income correctly id we hold that purpose is not served where inventories and inventory fluctuations would be de_minimis and have virtually no effect on the reflection of income on the other hand if either the absolute level of the inventory account or its fluctuation during the year would be substantial then the taxpayer must use inventories if it meets the other requirements of sec_1_471-1 id see also 37_tc_385 similarly in asphalt prods co v commissioner f 2d pincite the court said in dicta if the temporary and rather insignificant increase in inventories of raw materials had been the only basis for the commissioner’s determination we would have been inclined to find an abuse_of_discretion we do not construe the code provisions and regulations relating to inventories in the absolute terms adopted by the commissioner and the tax_court in contrast to the facts of knight-ridder newspapers inc petitioner has no raw materials inventory thus there is no fluctuation in either the absolute value or the value relative to taxable_income furthermore we are unable to find as a fact that the emulsified asphalt is merchandise thus we find no factual or legal indicators in knight-ridder newspapers inc that lead us to conclude that petitioner must use an inventory_method of accounting our analysis of the material at issue and our finding that under the facts and circumstances of this case the ephemeral quality of the emulsified asphalt bars its inclusion in the class of goods or commodities held_for_sale as merchandise support a conclusion that is different from but not contrary to the holdings in wilkinson-beane inc and its progeny we do not interpret sec_1_471-1 income_tax regs to require that if a material is an income-producing factor it must per se be merchandise the section provides that inventories are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs emphasis added thus we find that the emulsified asphalt is a supply consumed in the operation of petitioner's service business not merchandise the expense of the asphalt is properly deducted under sec_162 and the regulations thereunderdollar_figure since the emulsified asphalt is not merchandise we do not reach the question of whether merchandise is an income-producing factor in petitioner's business b inventory in construing the word inventory we note that the natural and ordinary meaning of words will be applied in construing tax statutes unless the congress has definitely indicated an furthermore treating the emulsified asphalt as a supplies expense because it is consumed in providing service to a client is not a treatment unique to this case for instance the commissioner has issued guidance regarding expensing material consumed in providing service to the taxpayer's customers see eg revrul_75_407 1975_2_cb_196 public_utility should continue to deduct the cost of fuel actually consumed and used to generate electricity distributed during its taxable_year and for expensing materials consumed in operation of a taxpayer's business see eg revrul_90_65 1990_2_cb_41 the cost of unrecovered platinum from prills used in refining petroleum is a material or supply expense allowed under sec_1_162-3 income_tax regs during period prills are in use the expense is then required to be capitalized as provided under sec_263a in addition provided the taxpayer can verify the amount of the expense the commissioner has allowed deductions for supplies transferred to clients in the operation of taxpayer's service business see eg tomsykoski v commissioner tcmemo_1974_105 drugs and supplies provided free of charge to patients provision of a service are not subject_to sec_1_471-1 income_tax regs see eg 43_tc_37 truck leasing company allowed to charge cost of gasoline tires and tubes and replacement parts directly to expense finally this court has held that supplies consumed in the intention that they should be otherwise construeddollar_figure see supra note inventory is simply stated property that is held_for_sale 381_f2d_389 we have found that the emulsified asphalt is not merchandise held_for_sale by petitioner in the operation of petitioner's service business and that petitioner does not keep any raw materials or finished goods on hand previously the court_of_appeals for the second circuit considered the fact that the taxpayer had no stock or merchandise on hand and no warehouse or storeroom for merchandise and that goods were delivered directly from the manufacturer to the customer to be conclusive in finding that the taxpayer did not maintain inventories see 176_f2d_230 2d cir buyer inventory is defined in the random house college dictionary as a detailed often descriptive list of articles giving the code number quantity and value of each catalog a complete listing of merchandise or stock on hand raw materials etc made each year by a business concern the objects or items represented on such a list as a merchant's stock of goods their aggregate value similarly inventory is defined in webster's second new international dictionary as an account catalog or schedule made by an executor or administrator of all the goods and chattels and sometimes of the real_estate of a deceased person a list of the property of a person or estate hence an itemized list of goods or valuables with their estimated worth specif the annual account of stock taken in any business inventoriable goods hence stock of such and seller of paper box-board maintained no inventory was not engaged in business of merchandising requiring use of accrual_method in computing income for federal_income_tax purposes dollar_figure if petitioner made a complete listing of merchandise or stock on hand raw materials etc either at the beginning or end of any day there could be nothing to list thus the amount and value of petitioner's opening and closing_inventory would always be zerodollar_figure therefore we hold that petitioner does not maintain inventories c accrual_method of accounting petitioner used the cash_receipts_and_disbursements_method of accounting cash_method to report its income for the taxable interpreting the requirements of reg sec_29 c -1 for the taxable_year before the court reg sec_29 c -1 provided need of inventories --in order to reflect the net_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income- producing factor merchandise should be included in the inventory only if title thereto is vested in the taxpayer accordingly the seller should include in his inventory goods under contract for sale but not yet segregated and applied to the contract and goods out upon consignment but should exclude from inventory goods sold including containers title to which has passed to the purchaser a purchaser should include in inventory merchandise purchased including containers title to which has passed to him although such merchandise is in transit or for other reasons not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which has not yet been effected although cognizant of this fact respondent proposes to require petitioner to use an inventory_method of accounting as if petitioner had merchandise or stock on hand years at issue respondent determined that petitioner had inventories and therefore was required to use the accrual_method of accounting we have found that petitioner has no merchandise inventories however our finding does not preclude the possibility that petitioner may be required to use the method_of_accounting selected by respondent in order to clearly reflect income the issue we must decide is whether respondent's determination that petitioner must report its income on the accrual_method of accounting constitutes an abuse_of_discretion the commissioner is granted broad discretion in determining whether a taxpayer's use of an accounting_method clearly reflects income sec_446 384_us_102 ndollar_figure rehearing denied 384_us_981 360_us_446 ndollar_figure 280_us_445 no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income sec_1_446-1 income_tax regs thus a prerequisite to the commissioner's requirement that a taxpayer change its present method_of_accounting is a determination that the method used by the taxpayer does not clearly reflect income sec_446 90_tc_26 whether an abuse_of_discretion has occurred depends on whether the commissioner's determination is without sound basis in fact or law ansley-sheppard-burgess co v commissioner t c pincite 102_tc_87 affd 71_f3d_209 6th cir see 586_f2d_747 9th cir affg 64_tc_1091 the reviewing court's task is not to determine whether in its own opinion the taxpayer's method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner's conclusion that it does not ansley-sheppard-burgess co v commissioner supra pincite hospital corp of am v commissioner tcmemo_1996_105 consequently sec_446 imposes a heavy burden on the taxpayer disputing the commissioner's determination on accounting matters 439_us_522 to prevail a taxpayer must establish that the commissioner's determination is clearly unlawful or plainly arbitrary id however if the taxpayer's method_of_accounting is specifically authorized by the code or the regulations thereunder and has been applied on a consistent basis the commissioner is ordinarily not permitted to reject the taxpayer's method as not providing a clear_reflection_of_income and require the use of another method hallmark cards inc v commissioner supra pincite 78_tc_1029 furthermore this court has held that the commissioner cannot require a taxpayer to change from an accounting_method which clearly reflects income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income 85_tc_485 peninsula steel prods equip co v commissioner supra pincite 75_tc_410 affd 689_f2d_1 1st cir sec_446 specifically authorizes a taxpayer to use the cash_receipts_and_disbursements_method of accounting cash_method to compute taxable_income provided it is the method_of_accounting the taxpayer regularly uses to compute his income in keeping his books and it clearly reflects income sec_446 b and c generally under the cash_method_of_accounting an item_of_income or expense is reported when received or paid without regard to the economic events giving rise to the item on the other hand under the accrual_method of accounting an item_of_income or expense generally is reported for the accounting_period during which all the events have occurred which fix the taxpayer's right to receive the item_of_income or which establish the fact of liability giving rise to the deduction and the amount thereof can be determined with reasonable accuracy hallmark cards inc v commissioner supra pincite sec_1 c ii a income_tax regs thus each method properly applied to the same facts may yield different results this court is aware that by definition the cash_method may result in mismatching between expenses and income where expenses are paid in a year prior to the receipt of the related_income 98_tc_457 ndollar_figure affd 58_f3d_413 9th cir however mismatches between expenses and income will over time tend to cancel out provided no attempt is made to unreasonably prepay expenses or purchase supplies in advance 71_tc_1083 affd 650_f2d_1046 9th cir respondent did not contend that petitioner attempted to unreasonably prepay expenses or purchase supplies in advance in fact petitioner paid its suppliers only after receiving payment from its clientsdollar_figure therefore in this case income and expenses were not mismatcheddollar_figure furthermore respondent's determination that petitioner's use of the accrual_method of accounting would increase its income_tax_liability for taxable years and by dollar_figure and dollar_figure respectively is not per se indicative that petitioner's use of the cash_method failed to clearly reflect income rlc petitioner is billed by the asphalt supplier and that invoice is due within days when a job is complete petitioner bills its client and creates an account receivable petitioner pays the invoice when the client pays petitioner thus we can conclude that if petitioner pays its supplier's invoices on time then petitioner receives payment from its customers within days of completing the paving job the accrual_method requires a taxpayer to recognize income in the taxable_year when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy the all-events test sec_1_446-1 sec_1_451-1 income_tax regs rather than when the taxpayer actually receives payment accordingly under the accrual_method petitioner would be required to recognize income when petitioner completes each paving job ie approximately days earlier than when it recognizes income under the cash_method indus co v commissioner supra pincite the best_method is not necessarily the one that produces the most tax in a particular year id respondent's final argument is that if petitioner is to establish that respondent has abused her discretion petitioner must demonstrate substantially identical results between petitioner's method and the method selected by respondent we disagree we have found that petitioner does not have any inventories respondent's contention that we must apply the substantial-identity-of-results test17 in cases where the taxpayer is not required to maintain an inventory is without support in the case law ansley-sheppard-burgess co v the substantial-identity-of-results test is a judicial creation the test was first articulated in 420_f2d_352 1st cir in that case a cash-method taxpayer who was required to maintain an inventory and thus report income on the accrual basis argued that the difference in income determined by the method it used and the method selected by the commissioner was negligible the court found that where the commissioner has determined that the accounting_method used by a taxpayer does not clearly reflect income in order to prevail the taxpayer must demonstrate substantial identity of results between his method and the method selected by the commissioner id pincite in 104_tc_367 we held that a taxpayer that is required to use the inventory_method of accounting must meet the substantial- identity-of-results test in order to show that the commissioner's determination requiring it to change from the cash_method to the accrual_method of accounting was an abuse_of_discretion however respondent's contention that we must apply the substantial-identity-of-results test in cases where the taxpayer is not required to use an inventory is without support in case law id commissioner t c pincite austin v commissioner tcmemo_1997_157 thus petitioner is not required to show a substantial identity of results for this court to find that respondent abused her discretion in changing petitioner's method_of_accounting respondent required petitioner to change from an accounting_method which clearly reflects income to an alternate method_of_accounting merely because respondent considers the alternate method to more clearly reflect its income we previously have held that to do so exceeds the bounds of her discretion on the basis of the facts of the instant case--including the fact that petitioner has consistently used the cash_method_of_accounting without any evidence that it attempted to prepay expenses unreasonably or purchase supplies in advance does not have inventories and is not required to use an inventory_method of accounting and is not otherwise required by the code or regulations to use the accrual_method of accounting--we hold that respondent's determination that petitioner's use of the cash_method_of_accounting did not produce a clear_reflection_of_income was an abuse_of_discretion to reflect the foregoing decision will be entered for petitioner
